Citation Nr: 1612862	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-42 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Ft. Harrison, Montana


THE ISSUES

1.  Entitlement to special monthly compensation on account of being housebound.

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and E. M.



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction currently resides with the RO in Fort Harrison, Montana.

In June 2015, the Veteran provided testimony at a travel Board hearing.  A transcript of the hearing is of record.

The Board notes that the Veteran's appeal was certified to the Board on July 14, 2015.  In March 2016, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimants Representative) granting a power of attorney in favor of The American Legion. 

Under 38 C.F.R. § 20.1304, an appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which he may submit a request for a change in representation.  38 C.F.R. § 20.1304(a) (2015).  The Board cannot accept a request for a change in representation after this 90 day period unless good cause is shown in a written motion to account for the delay in the submission of the request.  38 C.F.R. § 20.1304(b) (2015).  In the present case, the Veteran has not submitted a motion to the Board requesting a change in his representative nor is there any explanation for the change in representation at this late date. 

Accordingly, the Board does not find good cause for the Veteran changing his representative at such a late date.  See e.g. Perez v. Shinseki, 25 Vet. App. 190   (2011) (Board did not err in denying claimant's request for change of representative, where request was submitted more than 90 days after his appeal was certified to the Board and no good cause was shown for the delay).  Consequently, the Board has not accepted the appointment of the new representative for purposes of the current appeal.

The issue of entitlement to special monthly compensation based on the need for regular aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is substantially confined to his home due to his service-connected posttraumatic stress disorder (PTSD). 


CONCLUSION OF LAW

The requirements for special monthly compensation on the account of being housebound have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Analysis

Special monthly compensation is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i).  Regarding subsection (s)(1), a grant of TDIU based on a single disability constitutes a service-connected disability rated as total for purposes of section 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 293 (2008). Regarding subsection (s)(2), a veteran is "permanently housebound" when he is substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises due to permanent disability or disabilities, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

The Veteran in this case is totally disabled as due to service-connected posttraumatic stress disorder (PTSD). That is, he is in receipt of a 100 percent disability rating for this service-connected disability.  In addition, he is in receipt of a 30 percent disability rating for coronary artery disease and a noncompensable rating for bilateral hearing loss.  Moreover, the record also shows that the Veteran has other nonservice-connected disorders which require him to rely on the aid and attendance of another person.  However, the Veteran argues that even if such disorders were not present, he would still be housebound on account of his totally disabling service-connected PTSD.  

On VA aid and attendance/housebound examination in November 2009, the Veteran reported that he was driven to the appointment by his wife.  He could operate a motor vehicle but he didn't drive because of "road rage."  He stated that he wife was given power of attorney because he has previously forgotten to pay bills.  The examiner noted that the Veteran was lucid and appropriate and that the medical records do not contain a diagnosis of cognitive impairment.  It was noted that a cognitive screen examination was normal in March 2009.  The Veteran, however, reported moderate memory impairment.

On VA aid and attendance/housebound examination in November 2014, the Veteran reported that he primarily leaves the house for medical appointments.  He does travel with his wife every day to collect the mail but he does not leave the car and sits inside with his service dog due to anxiety.  He wife runs all the errands and shopping.  He stated that his wife has to assist him in getting dressed and undressed due to back and neck pain.  She also, at times, will assist him in feeding due to moderately severe essential tremors of the upper extremities.  He reported using a walker due to a history of back pain with impingement of the right sciatic nerve causing numbness and sudden loss of use of the right leg.  The examiner concluded that there was no clinical evidence that the Veteran's coronary artery disease was a factor that led to him being housebound.  Difficulties with grooming, feeding and ambulation were due to factors (essential tremors, back and neck pain and peripheral neuropathy) other than his service-connected conditions.       

On VA PTSD examination in November 2014, the examiner remarked that the Veteran had severe PTSD which led to social isolations.  He had difficulty interacting with others even on a superficial level.  His social anxiety appeared to be a function of his hypervigilance as well as his exaggerated startle response.  The Veteran's wife managed his affairs outside of his home.  Thus, the examiner felt that to this extent, he would be considered to be housebound.  The examiner felt that the Veteran could likely take care of his basic needs but he did need reminders to take his medications and to take care of his personal hygiene.  The examiner stated that the bulk of the Veteran's PTSD symptoms are of such severity as to lead to him being housebound.

In a March 2015 addendum, the same VA PTSD examiner opined that while the Veteran is physically able to leave the home secondary to PTSD symptoms, he was substantially limited in leaving the home secondary to his PTSD symptoms.  The examiner noted that the Veteran had an exaggerated startle response.  He had hypervigilance which resulted in severe anxiety when overstimulated by the presence of others including even brief interactions.  Thus, the examiner stated that his difficulties in leaving the home were not elective but directly caused by his PTSD.  It was noted that while the Veteran could leave the home for brief periods of time by himself, he usually needed to be accompanied by his wife.  In this regard, the examiner felt that the Veteran would be "substantially housebound."     

The Board concludes that while the Veteran does experience severe nonservice-connected physical disablement (essential tremors, back and neck pain and peripheral neuropathy), irrespective of these conditions, the Veteran is housebound as due to his service-connected condition of PTSD.  The VA PTSD examiner in November 2014 and in March 2015 found that the Veteran essentially cannot leave the home.  The disorder substantially confines the Veteran to his house, and he can only make minimal outside excursions when completely supervised.  Accordingly, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a grant of special monthly compensation on account of being housebound is warranted. 


ORDER

Entitlement to special monthly compensation on the account of being housebound is granted.


REMAND

The VA examination reports of record have primarily addressed the question of whether the Veteran is housebound due to his PTSD.  The evidence remains insufficient to make a determination of whether the Veteran requires the need for regular aid and attendance of another person.  Thus, further VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a clinician with the expertise to determine if the Veteran has a need for regular aid and attendance.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the individual designated to examine the Veteran.  The examiner should provide an opinion as to the medical probabilities that the Veteran's service-connected disabilities result in physical or mental impairment that render him so helpless as to require the regular aid and attendance of another person.  All opinions should be set forth in detail and explained in the context of the record. 

2.  Readjudicate the issue on appeal.  If the benefit remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL MARTIN                             
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


